UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6586


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

KUNTA KENTA REDD,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. James C. Dever III, District Judge. (7:08-cr-00043-D-1)


Submitted: July 23, 2020                                          Decided: July 28, 2020


Before WILKINSON, MOTZ, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kunta Kenta Redd, Appellant Pro Se. Jennifer P. May-Parker, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kunta Kenta Redd appeals the district court’s order denying his motions seeking a

sentence reduction under the First Step Act of 2018 (the act), his motions filed under

various rules, his motion seeking a reduction of sentence under Fed. R. Crim. P. 35(b), and

his motion seeking recusal and reassignment of the case to another district judge. Redd

confines his appeal to the district court’s denial of relief under the act and its denial of his

recusal and reassignment request. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. United States v.

Redd, No. 7:08-cr-00043-D-1 (E.D.N.C. Apr. 3, 2020). We deny Redd’s motions to

appoint counsel and for a certificate of appealability and dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                  AFFIRMED




                                               2